DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Claim Objections
Claims 1-3 and 5-10 are objected to because of the following informalities:  
Claim 1, line 16 “0.50%, and” should read “0.50%,” (the “and” should be deleted due to the most recent claim amendment adding an “and” in line 21)
Claim 2: “to Claim” should read “to claim”
Claim 3: “to Claim” should read “to claim”
Claim 5: “to Claim” should read “to claim”
Claim 6: “to Claim” should read “to claim”
Claim 7: “to Claim” should read “to claim”
Claim 8: “to Claim” should read “to claim”
Claim 9: “to Claim” should read “to claim”
Claim 10: “to Claim” should read “to claim”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of copending Application No. 17623807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other, because they contain the following overlapping subject matter.

Instant claims 1 and 2 and claims 1, 2 and 4 of ‘807, recite a ferritic stainless steel having a composition in mass % as shown in the below Table 1.  The compositional ranges disclosed by ‘807 overlap applicants claimed proportions, including Nb (0.01-0.60 mass%) and Mo (0.01-2.50 mass%).  In these ranges there are values which meet the claimed relational expression, for example, Nb of 0.4 mass% and Mo of 2.25 mass% meet the expression requirement with a value of Nb+ Mo of 2.65%.  ’807 further teaches that B and V are optional (claim 4, at least one selected from a group of Ti, Nb, V, Ca, Mg and B), i.e. they may not be contained (evidenced by [0038] of the specification “Optional Component”… N … V”).  The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I). 
Table 1
Element
Cl. 1 
Cl. 2
’807 claim 1
‘807 claim 2
‘807 claim 4
C
≤ 0.020

0.001-0.050
One or more of these for ‘807 claim 2
One or more of these for ‘807 claim 4
Si
0.1-1.0

0.01-2.00


Mn
0.05-0.60

0.01-1.00


P
≤ 0.050

≤ 0.050


S
≤ 0.008

≤ 0.010


Ni
0.02-0.60

0.01-4.00


Al
0.022-0.25

0.001-0.150


Cr
18.0-20.0

18.00-32.00


Nb
0.30-0.80



0.01-0.60
Ti and/or
Zr
0.01-0.16



0.01-0.45

0.01-0.50



0.01-0.40
Mo
1.80-2.50


0.01-2.50

N
≤ 0.015

≤ 0.050


Sb
0.002-0.50



0.001-0.500
Fe & inevitable impurities
Balance

Remaining part


Co
One or more of these for instant claim 2
0.01-0.50

0.01-0.50

W

0.01-5.0

0.01-3.00

Cu

0.01-0.40

0.01-0.80

Sn

0.001-0.005


0.001-0.500


The limitations of instant claims 3 and 5 overlap that of claim 4 in ’807 (dependent on claims 1 and 2) for Ca (instant claims 3 and 5: 0.0002-0.0050%; ‘807: 0.0003-0.0030%) and Mg (instant claims 3 and 5: 0.0002-0.0050%; ‘807: 0.0005-0.0050%). The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I). 

The limitation of instant claim 10 overlaps that of claim 2 of ‘807 (dependent on claim 1).  ‘807 claim 2 teaches optional Mo at 0.01 to 2.50 mass%, which overlaps instant claim 10 of more than 2.00 mass% and 2.50 mass% or less.  The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2021/0140569 A1), hereinafter Abe.

Regarding claims 1 and 2, Abe teaches a ferritic stainless steel having a composition described in mass percent (claims 1,2 and 9) in the below Table 2.  The compositional ranges disclosed by Abe overlap applicants claimed proportions, including Nb (0.001-0.300 mass% [0048], claim 2) and Mo (0.1-3.0 mass% [0045], claim 2).  In these ranges there are values which meet the claimed relational expression, for example, Nb of 0.3 mass% and Mo of 2.25 mass% meet the expression requirement with a value of Nb+ Mo of 2.55%.  Abe further teaches that B and V are optional (claim 2, one or more of multiple elements including B and V), and  “following elements can be further contained as needed … B … V …” ([0087]-[0094]; i.e. may be not present) The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I). 
Table 2
Element
Instant Cl. 1 
Instant Cl. 2
Abe Cl. 1
Abe Cl. 2 
Abe Cl. 9




(one or more of these)
C
≤ 0.020

0.001-0.100


Si
0.1-1.0

0.01-2.00


Mn
0.05-0.60

0.01-2.00


P
≤ 0.050

0.001-0.05


S
≤ 0.008

0.0001-0.005


Ni
0.02-0.60


0.01-1.0

Al
0.022-0.25

0.001-0.100


Cr
18.0-20.0

10.5-20.0


Nb
0.30-0.80


0.001-0.300

Ti and/or
Zr
0.01-0.16

0.001-1.00



0.01-0.50



0.0001-0.0300
Mo
1.80-2.50


0.1-3.00

N
≤ 0.015

0.001-0.02


Sb
0.002-0.50


0.001-0.100

Fe & inevitable impurities
balance

balance


Co
Instant claim 2: one or more of these 
0.01-0.50

0.001-0.500

W

0.01-5.0

0.001-1.00

Cu

0.01-0.40

0.10-3.00

Sn

0.001-0.005
0.001-0.600




Regarding claims 3 and 5, Abe teaches each limitation of claims 1 and 2, as discussed above, and further teaches wherein the composition may comprise one or more of Ca: 0.0001-0.0050 mass% and/or Mg: 0.0001-0.0050 mass% (claim 9). The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I). 

Regarding claim 10, Abe teaches each limitation of claim 1, as discussed above, and further teaches wherein the composition may comprise 0.1-3.0 mass% Mo (claim 2). The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I). 

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Hamada et al. (JP 4949122 B2 herein referring to the machine translation from Google Patents printed on August 17, 2022), hereinafter Hamada.  Copies of the original patent and machine translation provided with this office action by the examiner.

Regarding claims 6-9, Abe teaches each limitation of claims 1-3 and 5, as discussed above, and further teaches use of the ferritic stainless steel as an automobile part ([0113]), and that stainless steels with corrosion resistance (and heat resistance) are used in exhaust manifolds (manifolds are known to contain multiple pipes) ([0003]).  Abe does not specifically teach an exhaust manifold, whose temperature is elevated to 700⁰C or higher by an exhaust gas from an engine, the exhaust manifold comprising the ferritic stainless steel.
Hamada is in the similar field of endeavor, ferritic stainless steels with heat fatigue resistance for automobiles (Pg. 1 [1]), including where high temperature corrosive gas is used in exhaust systems (Pg. 2 [1]), and a composition overlapping applicant’s claim 1 (Pg. 2 [11]-[15]; Hamada does not specifically teach Sb).  Hamada teaches the ferritic stainless steel plate in an automobile exhaust system exhaust manifold, which is left at 950⁰C during operation (Pg. 2 [11]), where the exhaust manifold is used under conditions in which the exhaust gas temperature is kept at about 950 ⁰C for a long time (Pg. 2 [16]).  The composition of Hamada overlaps applicants claimed proportions (except Sb) and temperature parameter, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hamada, including those proportions satisfying the presently claimed proportions (except Sb) and temperature parameter requirements (MPEP 2144.05 I). 
Abe teaches where Sb improves corrosion resistance, and does not have a negative impact on workability or manufacturing when used in the taught ranges ([0095]). One of ordinary skill in the art would not expect an addition of 0.001-0.100% Sb ([0095]) taught by Abe to have a negative impact on the use of the material in the exhaust manifold as taught by Hamada.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Abe to incorporate the ferritic stainless steel plate in an automobile exhaust system exhaust manifold, which is left at 950⁰C during operation, where the exhaust manifold is used under conditions in which the exhaust gas temperature is kept at about 950 ⁰C, taught by Hamada.  The motivation for doing so would have been to use a material with excellent heat resistance in a highly corrosive environment (Pg. 2 [1]), and thereby meet the needs of an exhaust manifold that contains a highly corrosive gas at high temperature (Pg. 2 [1]).

Claim(s) 1-3 and 5-10 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Abe.  

Regarding claims 1 and 2, Hamada teaches a ferritic stainless steel (Pg. 2 [11]) with a composition in mass%  (Pg. 2 [11]) as shown below in Table 3.  There are values in these ranges that meet the required expression 1, for example Nb of 0.55 % and Mo of 2.3%, results in a value of 2.85%, meeting expression 1.  Further, Hamada teaches an optional lower limit of V of 0% and where B is optional (Pg. 2 [11]-[13]); this means the composition may contain neither B nor V. 
Table 3
Element
Instant Cl. 1 
Instant Cl. 2
Hamada (Pg. 2 [11]-[15])
C
≤ 0.020

≤ 0.02
Si
0.1-1.0

≤ 1.5
Mn
0.05-0.60

≤ 1.5
P
≤ 0.050

≤ 0.04
S
≤ 0.008

≤ 0.03
Ni
0.02-0.60

≤ 0.5
Al
0.022-0.25

0.2-2.5
Cr
18.0-20.0

13-25
Nb
0.30-0.80

>0.5-1
Ti and/or
Zr
0.01-0.16

0-0.25 (lower limit for C, N is 0)

0.01-0.50


Mo
1.80-2.50

Opt. 0.3-2.5
N
≤ 0.015

≤ 0.02
Sb
0.002-0.50


Fe & inevitable impurities
balance

balance
Co
One or more of these for instant claim 2
0.01-0.50

W

0.01-5.0

Cu

0.01-0.40
Opt. 0.1-2.0
Sn

0.001-0.005



The composition of Hamada overlaps applicants claimed proportions (except Sb), which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hamada, including those proportions satisfying the presently claimed proportions (except Sb) requirements (MPEP 2144.05 I).  Hamada does not specifically teach the proportion of Sb in the ferritic stainless steel of 0.002-0.50 mass%.
	Abe, in the similar field of endeavor, ferritic stainless steel, with a composition overlapping that of applicant (claims 1 and 2), teaches Sb at 0.001-0.100 mass% (claim 2). The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hamada to incorporate Sb at 0.001-0.100 mass% taught by Abe.  The motivation for doing so would have been to improve the corrosion resistance of the steel ([0095]) and thereby improve the corrosion resistance for use in exhaust manifolds ([0003]), and Hamada further teaches exhaust manifolds include corrosive gas use (Pg. 2 [1]).

Regarding claims 3 and 5, Hamada in view of Abe teaches each claim limitation of claims 1 and 2, as discussed above.  Hamada does not specifically teach the chemical composition further comprises, by mass%, at least one selected from the group consisting of Ca: 0.0002-0.0050% and Mg: 0.0002-0.0050%.   
Abe, in the similar field of endeavor, ferritic stainless steel, with a composition overlapping that of applicant (claims 1 and 2), teaches Mg of 0.0001-0.0050% ([0099]). The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hamada to incorporate Mg of 0.0001-0.0050% taught by Abe.  The motivation for doing so would have been to improve the workability of the steel ([0099]) and thereby use it where workability is important; and Hamada teaches that workability is a desired characteristic for exhaust manifolds (Hamada Pg. 3 [1])

Regarding claims 6-9, Hamada in view of Abe teaches each limitation of claims 1-3 and 5, as discussed above, and further teaches the ferritic stainless steel plate in an automobile exhaust system exhaust manifold, which is left at 950⁰C during operation (Pg. 2 [11]), where the exhaust manifold is used under conditions in which the exhaust gas temperature is kept at about 950 ⁰C for a long time (Pg. 2 [16]).  The temperature parameter of Hamada overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hamada, including those proportions satisfying the presently claimed temperature parameter requirements (MPEP 2144.05 I). 

Regarding claim 10, Hamada in view of Abe teaches each claim limitation of claim 1, as discussed above.  Hamada further teaches Mo of 0.3-2.5 mass% in the stainless steel (Pg. 2 [134]).  The composition of Hamada overlaps applicants claimed proportion, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hamada, including those proportions satisfying the presently claimed proportion requirements (MPEP 2144.05 I)
Response to Arguments
Applicant’s arguments and claim amendments (specifically “contains neither B nor V”), filed June 10, 2022, with respect to 35 U.S.C. 103 rejections of claims 1-3 and 5-9 have been fully considered and are persuasive.  Therefore, the rejections of March 18, 2022 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Abe, Abe in view of Hamada and Hamada in view of Abe, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784